156 F.3d 1224
Morley M. Azorsky, Paul Danko, Jr., John N. Mariscotti,Donald E. Miller, Raymond Robinsonv.R.J. Reynolds Tobacco, Co., American Tobacco Co., Brown &Williamson Tobacco Company, as Successor By Merger toAmerican Tobacco Company, Pall Mall Cigarette Company, U.S.Armed Forces, Reserve & National Guard, Department ofDefense, U.S., Phillip Morris, Inc., Liggett Group, Inc.,Lorillard Tobacco Company
NO. 98-3191
United States Court of Appeals,Third Circuit.
May 12, 1998
Appeal From:  W.D.Pa. ,No.97cv01483

1
Affirmed.